DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed on 23 March 2021 has been entered. Claims 1, 3, 5-12 and 14-23 remain pending in the application. Applicant’s amendments to the claims overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 23 Dec 2020.
Drawings
The drawings are objected to because Reference number “100” is directed to a fill valve.  Reference number “100” is present in Figure 3 despite the fill valve being absent.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 14 and 19 are objected to because of the following informalities:
In Claim 1, line 11 “a quick-connect fitting located in the bottom end having an O-ring, disposed above an O-ring guide” is unclear as to where the O-ring and the O-ring guide is located.  Claim 1, line 11 should likely read “a quick-connect fitting located in the bottom end and having an O-ring, the O-ring disposed above an O-ring guide” or similar.
In Claim 14, line 2 “wherein the O-ring guide is includes a metallic material” should likely read “wherein the O-ring guide includes a metallic material”.
In Claim 19, line 11 “an O-ring guidethat” should likely read “an O-ring guide that”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-12 and 14-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Claims 1, 18 and 19, the amendment “an O-ring guide that slides within, is fixed within or is integral with the riser” appears to lack support in the application as originally filed and therefore would qualify as new matter.  Specifically, the specification is moot to “an O-ring guide that slides within, is fixed within or is integral with the riser” and Drawing 3 appears to show an O-ring guide (136) that slides within the riser as the water supply pipe is engaged and disengaged from the collet.  Therefore, there appears to be no support for “an O-ring guide that …, is fixed within or is integral with the riser”.
Claims not specifically referenced are rejected as being dependent on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-12 and 14-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 5 recites the limitation “an upper valve”.  It is unclear if the is the same “upper valve” as line 3 of Claim 1, or a different “upper valve”.  For purposes of examination, they will be interpreted as being the same.
Claim 5 depends on cancelled Claim 4 and is therefore unclear.  For purposes of examination, Claim 5 will be interpreted as depending on Claim 1.
18 recites the limitation "the nut" in line 33.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19, line 5 recites the limitation “an upper valve”.  It is unclear if the is the same “upper valve” as line 3 of Claim 19, or a different “upper valve”.  For purposes of examination, they will be interpreted as being the same.
Claim 18 recites the limitation "the nut" in line 33.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation “the first portion” in line 1 and “the second portion” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims not specifically referenced are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-7, 11-12, 21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guthrie (US 2017/0321403).
Regarding Claim 1, Guthrie discloses a fill valve (Figures 3-4; Paragraph 1) for installation into a toilet tank and for connection to a water supply of a building (Paragraphs 1 and 3). The fill valve comprising: 
an upper valve including a refill tube and a float device (Paragraph 4 where the upper valve is the fill valve);

a nut configured to mate with the bottom end and secure the
a quick-connect fitting (generally at 30 in Figures 3 and 4; paragraph 18) located in the bottom end (Figures 3 and 4) having an O-ring (41), disposed above an O-ring guide (44) that slides within, is fixed within, or is integral with the riser (Figure 4);
a collet (43) moveable between a retracted position (Figure 4) and an extended position (Figure 3) disposed in thePATENT Attorney Docket No.: 488-00001fitting wherein the collet has an inner diameter larger than an outer diameter of a supply tube and friction between the O-ring and the supply tube holds the supply tube in the fill valve (Paragraph 20).
Regarding Claim 3, Guthrie discloses where the quick-connect fitting is cylindrical (32; Paragraph 18 discloses where the body 32 is cylindrical). 

Regarding Claim 5, Guthrie discloses where the water supply tube has a 3/8 inch outer diameter (Paragraph 17).  
Regarding Claim 6, Guthrie discloses where the collet (43) includes a body and a collar (see Annotated Figure A).  

    PNG
    media_image1.png
    770
    516
    media_image1.png
    Greyscale

Annotated Figure A
Regarding Claim 7, Guthrie discloses where the body includes an outer surface (the outer surface that sits against 35 in Figure 4) and an inner surface (the interior of 43; Figure 3), wherein the inner surface includes a first portion narrowed to a smaller diameter smaller than the outer diameter of 
Regarding Claim 11, Guthrie discloses where a bottom region of the riser includes a threaded outer surface (Paragraph 13; 3 as identified in Figure 1; where the same threaded portion is disclosed, but not labeled, in Figure 3).  
Regarding Claim 12, Guthrie discloses where the nut includes a threaded aperture (Paragraph 13 discloses a nut attached to the threaded portion of the fill valve body, and therefore that nut will inherently have a threaded aperture). 
Regarding Claim 21, Guthrie discloses where the fill valve regulates the water level in the tank (Paragraph 4).  
Regarding Claim 23, Guthrie discloses where the first portion (45) is adjacent the second portion (Paragraph 20; Figure 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guthrie (US 2017/0321403) in view of Parker (US 2,458,874).
Regarding Claim 8, Guthrie teaches all essential elements of the current invention as discussed above except where the bottom end includes a stop.  
Parker teaches a quick-connect fitting (Figure 1) with a fitting body (9), a collet (15) where the bottom end includes a stop (12).

Regarding Claim 9, Parker teaches where the stop (12) captures the collet (17 at 15 in Figure 3).  
Regarding Claim 10, Parker teaches where the stop (12) captures the collet when the collet is in the extended position (Figure 3).  
Regarding Claim 22, Parker teaches where the stop (12) captures the collet by blocking the second portion (at 18).  
Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guthrie (US 2017/0321403) in view of Barnett et al (GB 2,205,136).
Regarding Claim 14, Guthrie teaches all essential elements of the current invention as discussed above but is moot to where the O-ring guide is includes a metallic material.  
Barnett et al teach a quick connect body with an o-ring guide (42) where the o-ring guide includes a metallic material (Page 9, last paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guthrie to incorporate the teachings of Barnett et al to provide for where the O-ring guide is made from a metallic material.  Doing so would be use of known technique to improve similar devices (forming an o-ring guide from a metallic material) in the same way. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for where the O-ring guide is made from a metallic material, since it has been held In re Leshin, 125 USPQ 416.
Regarding Claim 15, Barnett et al teach where the metallic material is stainless steel (Page 9, last paragraph).  
Regarding Claims 16 and 17, Guthrie teaches all essential elements of the current invention as discussed above but is moot to where the riser comprises a plastic material and where the collet comprises a plastic material.  
Barnett et al teach a quick connect body (Figure 1) with a quick-connect fitting body (22) and a collet (44) where the quick-connect fitting body is made from a plastic material (Page 7, first full paragraph) and where the collet is made from a plastic material (Page 9, 3rd full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guthrie to incorporate the teachings of Barnett et al to provide for where the quick-connect fitting body is made from a plastic material and where the collet is made from a plastic material.  Doing so would be use of known technique to improve similar devices (forming the quick-connect body and the collet of a plastic material) in the same way. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for where the quick-connect fitting body is made from a plastic material and where the collet is made from a plastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guthrie (US 2017/0321403) in view of Parker (US 2,458,874) in further view of Barnett et al (GB 2,205,136).


Regarding Claim 18, Guthrie discloses a fill valve (Figures 3-4; Paragraph 1) for installation into a toilet tank and for connection to a water supply of a building (Paragraphs 1 and 3). The fill valve comprising: 
an upper valve including a refill tube and a float device (Paragraph 4 where the upper valve is the fill valve);
an elongated cylindrical riser (1 in Figure 3; Paragraph 18) extending from a bottom end to an upper valve (Paragraph 4), wherein the bottom end is sized for insertion through an aperture located in the toilet tank (Paragraph 18; Figure 3 at 2); 
a quick-connect fitting (generally at 30 in Figures 3 and 4; paragraph 18) located in the bottom end (Figures 3 and 4) having an O-ring (41), disposed above an O-ring guide (44) that slides within, is fixed within, or is integral with the riser (Figure 4);
a collet (43) moveable between a retracted position (Figure 4) and an extended position (Figure 3) disposed in thePATENT Attorney Docket No.: 488-00001fitting wherein the collet has an inner diameter larger than an outer diameter of a supply tube and 
friction between the O-ring and the supply tube holds the supply tube in the fill valve (Paragraph 20),
where the fill valve does not comprise a coupling nut to attach the water supply tube to the riser (Figures 3 and 4 disclose using retainer 43; Paragraph 20);
where the water supply tube has a 3/8 inch outer diameter (Paragraph 17);
where the collet (43) includes a body and a collar (see Annotated Figure A);
where the body includes an outer surface (the outer surface that sits against 35 in Figure 4) and an inner surface (the interior of 43; Figure 3),

where a bottom region of the riser includes a threaded outer surface (Paragraph 13; 3 as identified in Figure 1; where the same threaded portion is disclosed, but not labeled, in Figure 3);
where the nut includes a threaded aperture (Paragraph 13 discloses a nut attached to the threaded portion of the fill valve body, and therefore that nut will inherently have a threaded aperture);
but fails to expressly disclose where the bottom end includes a stop; wherein the stop captures the collet; where in the stop captures the collet when the collet is in the extended position, where the O-ring guide is includes a stainless steel; where the riser comprises a plastic material and where the collet comprises a plastic material.
Parker teaches a quick-connect fitting (Figure 1) with a fitting body (9), a collet (15) where the bottom end includes a stop (12), where the stop (12) captures the collet (17 at 15 in Figure 3), where the stop (12) captures the collet when the collet is in the extended position (Figure 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guthrie to incorporate the teachings of Parker to provide for where the bottom end includes a stop.  Doing so would be combining prior art elements according to known methods (the collet of Parker with the collet of Guthrie) to yield predictable results (to secure the pipe within the quick connect fitting body).
Barnett et al teach a quick connect body with an o-ring guide (42) where the o-ring guide includes a stainless steel (Page 9, last paragraph), and where the quick-connect fitting body is made from a plastic material (Page 7, first full paragraph) and where the collet is made from a plastic material (Page 9, 3rd full paragraph).
In re Leshin, 125 USPQ 416.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guthrie to incorporate the teachings of Barnett et al to provide for where the quick-connect fitting body is made from a plastic material and where the collet is made from a plastic material.  Doing so would be use of known technique to improve similar devices (forming the quick-connect body and the collet of a plastic material) in the same way. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for where the quick-connect fitting body is made from a plastic material and where the collet is made from a plastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guthrie (US 2017/0321403) in view of Molter (US 7,121,594).
Regarding Claim 19, Guthrie discloses a method of installing a fill valve (Figures 3-4; Paragraph 1) into a toilet tank and for connection to a water supply of a building (Paragraphs 1 and 3). The fill valve comprising: 

an elongated cylindrical riser (1 in Figure 3; Paragraph 18) extending from a bottom end to an upper valve (Paragraph 4), wherein the bottom end is sized for insertion through an aperture located in the toilet tank (Paragraph 18; Figure 3 at 2); 
a nut configured to mate with the bottom end and secure the
a quick-connect fitting (generally at 30 in Figures 3 and 4; paragraph 18) located in the bottom end (Figures 3 and 4) having an O-ring (41), disposed above an O-ring guide (44) that slides within, is fixed within, or is integral with the riser (Figure 4);
a collet (43) moveable between a retracted position (Figure 4) and an extended position (Figure 3) disposed in thePATENT Attorney Docket No.: 488-00001fitting 
wherein the collet has an inner diameter larger than an outer diameter of a supply tube and friction between the O-ring and the supply tube holds the supply tube in the fill valve (Paragraph 20).
placing the riser in the toilet tank (Paragraph 13); 
inserting the bottom end through the tank aperture (Paragraph 13); 
mating the nut with the bottom end to secure the riser in the toilet tank (Paragraph 13); 
connecting a first end of the water supply tube at the first end (Paragraph 2); and 
inserting the second end of the water supply tube into the quick-connect fitting (Paragraph 20),
but fails to expressly disclose a water supply valve.  
Molter teaches a fill valve (Figure 1 at 25) for installation into a toilet tank (23) and for connection to a water supply of a building (from 49) and a water supply valve (45) for connection to the first end of the water supply tube (43).

Regarding Claim 20, Guthrie teaches manipulating a collar of the collet such that the collet is held in the retracted position (Paragraph 20); and removing the water supply tube from the quick-connect by pulling (Figures 3-4).
Response to Arguments
Applicant's arguments filed 23 March 2021 have been fully considered but they are not persuasive.
Applicant argues that Guthrie fails to disclose newly amended limitations “an upper valve including a refill tube and a float device; an elongated cylindrical riser extending from a bottom end to an upper valve; a quick-connect fitting located in the bottom end having an O-ring, disposed above an O-ring guide that slides within, is fixed within, or is integral with the riser friction between the O-ring and the supply tube holds the supply tube in the fill valve”.
However, as discussed above Guthrie discloses an upper valve including a refill tube and a float device (Paragraph 4 where the upper valve is the fill valve); an elongated cylindrical riser (1 in Figure 3; Paragraph 18) extending from a bottom end to an upper valve (Paragraph 4), a quick-connect fitting (generally at 30 in Figures 3 and 4; paragraph 18) located in the bottom end (Figures 3 and 4) having an O-ring (41), disposed above an O-ring guide (44) that slides within, is fixed within, or is integral with the riser (Figure 4); and the supply tube holds the supply tube in the fill valve (Paragraph 20).
Therefore, Applicant’s arguments are unpersuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753